ORDER
PER CURIAM.
The petition for allowance of appeal is granted. Judgment of sentence vacated. 240 Pa.Super. 703, 356 A.2d 367. Case remanded for an evidentiary hearing to determine if trial counsel’s failure to move for mistrial or seek questioning of jurors, concerning their knowledge of newspaper articles about appellant which were published during trial, constituted ineffective assistance of counsel. If the hearing court determines that trial counsel was not ineffective, the judgment of sentence shall be reinstated. If the hearing court determines that trial counsel was ineffective, new trial shall be granted. The order of the hearing court may be appealed.